DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yabu (US 2016/0088365), hereinafter referred to as Yabu, in view of Mochizuki (US 2016/0232215), hereinafter referred to as Mochizuki.

7.	Regarding claim 1, Yabu discloses a display apparatus comprising: a display (fig. 1-5); 
and a processor configured to identify a user's viewing time based on a user's viewing history, create a list of content for a viewing schedule to be provided within the identified viewing time based on the viewing history, wherein the user's viewing time is a time duration in which the user is expected to view contents (fig. 3-5, paragraph 195 and 215-216 wherein average time zone of estimated user viewing time is ascertained).
However Yabu is silent in regards to disclosing display the created content list including a first content and a second content on the display, wherein the first content and the second content are provided based on the user's viewing history among a plurality of contents within the time duration, and wherein the second content is provided based on a remaining time excluding a viewing time for the first content in the 
Mochizuki discloses display the created content list including a first content and a second content on the display, wherein the first content and the second content are provided based on the user's viewing history among a plurality of contents within the time duration, and wherein the second content is provided based on a remaining time excluding a viewing time for the first content in the time duration (fig. 1-2, paragraphs 58-59 and 61-62 wherein user presented with list of user selectable content that is available during estimated viewing time of user, and first and second content do not exceed a determined threshold),
and select the first content or the second content in the content list to view the first content or the second content based on a user input to the display apparatus (fig. 1-2, paragraphs 58-59 and 85 wherein system allows for content selected by user from presented content list is displayed).  Mochizuki (paragraph 30) provides motivation to combine the references wherein selectable viewing content is determined by the system based on determined estimated viewing range of user viewing content.  All of the elements are known.  Combining the references would yield the instant claims wherein personalized guide of selectable content is presented to user based on user history of range of content likely to be viewed by the user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

(fig. 2-4, paragraph 84 wherein displayed first and second content are of the same genre and do not exceed estimated viewing range of user).

9.	Regarding claim 3, Mochizuki discloses the display apparatus according to claim 1, wherein the processor is configured to display a plurality of content lists to be selectable (fig. 5-6, paragraph 58 wherein user presented with selectable content from generated content list), 
and select at least one piece of content in the selected content list for viewing schedule based on a user input to the display apparatus (fig. 1-2, paragraphs 58-59 and 85 wherein system allows for content selected by user from presented content list is displayed).

10.	Regarding claim 4, Mochizuki discloses the display apparatus according to claim 1, wherein the processor is configured to create a content list by replacing some pieces of content with other pieces of content, based on a user input making a request for changing the some pieces of content in the displayed content list (fig. 1-2, paragraph 51, 55 and 63 wherein user input changes estimated viewing range of given user, and presented content is adjusted based on user input changes).

(fig. 1-2, paragraphs 21-22 and 44 wherein user input changes threshold value of estimated viewing range of given user).

12.	Regarding claim 6, Yabu discloses the display apparatus according to claim 1, wherein the processor is configured to identify a user's average viewing time per content from a user's viewing history, and create the content list based on the identified average viewing time (fig. 1-2, paragraphs 141 and 168 wherein system estimates viewing time zone likelihood in order to determine adequate content to recommend to a given user).

13.	Regarding claim 7, Mochizuki discloses the display apparatus according to claim 1, wherein the processor is configured to detect a plurality of users using the display apparatus, and create the content list based on information about the plurality of detected users (fig. 1-2, paragraphs 62-65 wherein device determines content suggestions based on multiple users using viewing device).

14.	Regarding claim 8, Mochizuki discloses the display apparatus according to claim 1, wherein the processor is configured to identify an actual playback time by subtracting a playback time of appended information from a content playback time, and create the content list based on the identified actual playback time (fig. 1-2, paragraphs 60-61 wherein elapsed time and current time is used to determine content ID retrieved for user content selection to fit within determined user average viewing time).

15.	Regarding claim 9, Yabu discloses a method of controlling a display apparatus, comprising:  identifying a user's viewing time based on a user's viewing history (fig. 3-5, paragraph 195 and 215-216 wherein average time zone of estimated user viewing time is ascertained); 
creating a list of content for s viewing schedule to be provided within the identified viewing time based on the viewing history, wherein the user's viewing time is a time duration in which the user is expected to view contents (fig. 3-5, paragraph 195 and 215-216 wherein average time zone of estimated user viewing time is ascertained).
However Yabu is silent in regards to disclosing displaying the created content list including a first content and a second content on the display, wherein the first content and the second content are provided based on the user's viewing history among a plurality of contents within the time duration, and wherein the second content is provided based on a remaining time excluding a viewing time for the first content in the time duration, and selecting the first content or the second content in the content list to view the first content or the second content based on a user input
Mochizuki discloses displaying the created content list including a first content and a second content on the display, wherein the first content and the second content are provided based on the user's viewing history among a plurality of contents within the time duration, and wherein the second content is provided based on a remaining time excluding a viewing time for the first content in the time duration (fig. 1-2, paragraphs 58-59 and 61-62 wherein user presented with list of user selectable content that is available during estimated viewing time of user, and first and second content do not exceed a determined threshold); 
and selecting the first content or the second content in the content list to view the first content or the second content based on a user input (fig. 1-2, paragraphs 58-59 and 85 wherein system allows for content selected by user from presented content list is displayed).  Mochizuki (paragraph 30) provides motivation to combine the references wherein selectable viewing content is determined by the system based on determined estimated viewing range of user viewing content.  All of the elements are known.  Combining the references would yield the instant claims wherein personalized guide of selectable content is presented to user based on user history of range of content likely to be viewed by the user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16.	Regarding claim 10, Mochizuki discloses the method according to claim 9, wherein the creating and displaying the content list comprises creating the content list by a method of identifying the first content and then identifying the second content based on at least one of a correlation with the first content, a playback end time of the first content, or the remaining time (fig. 2-4, paragraph 84 wherein displayed first and second content are of the same genre and do not exceed estimated viewing range of user).

(fig. 5-6, paragraph 58 wherein user presented with selectable content from generated content list), 
and selecting at least one piece of content in the selected content list for viewing schedule based on a user input (fig. 1-2, paragraphs 58-59 and 85 wherein system allows for content selected by user from presented content list is displayed).

18.	Regarding claim 12, Mochizuki discloses the method according to claim 9, further comprising creating a content list by replacing some pieces of content with other pieces of content, based on a user input making a request for changing the some pieces of content in the displayed content list (fig. 1-2, paragraph 51, 55 and 63 wherein user input changes estimated viewing range of given user, and presented content is adjusted based on user input changes).

19.	Regarding claim 13, Mochizuki discloses the method according to claim 9, wherein the creating and displaying the content list comprises creating the content list based on a condition input by a user (fig. 1-2, paragraphs 21-22 and 44 wherein user input changes threshold value of estimated viewing range of given user).

20.	Regarding claim 14, Mochizuki discloses a computer program stored in a non-transitory medium to carry out the method according to claim 9 as combined to a display (fig. 1-2, paragraph 45 non-transitory medium stores program to perform display list of user selectable content).

21.	Regarding claim 15, Yabu discloses a server comprising: a processor configured to:  identify a user's viewing time based on a user's viewing history (fig. 3-5, paragraph 195 and 215-216 wherein average time zone of estimated user viewing time is ascertained), 
create a list of content for a viewing schedule to be provided within the identified viewing time based on the viewing history, wherein the user's viewing time is a time duration in which the user is expected to view contents (fig. 3-5, paragraph 195 and 215-216 wherein average time zone of estimated user viewing time is ascertained).
However Yabu is silent in regards to disclosing transmit the created content list including a first content and a second content to the display apparatus, wherein the first content and the second content are provided based on the user's viewing history among a plurality of contents within the time duration, and wherein the second content is provided based on a remaining time excluding a viewing time for the first content in the time duration.
Mochizuki discloses transmit the created content list including a first content and a second content to the display apparatus, wherein the first content and the second content are provided based on the user's viewing history among a plurality of contents within the time duration, and wherein the second content is provided based on a remaining time excluding a viewing time for the first content in the time duration (fig. 1-2, paragraphs 58-59 and 61-62 wherein user presented with list of user selectable content that is available during estimated viewing time of user, and first and second content do not exceed a determined threshold).  Mochizuki (paragraph 30) provides motivation to combine the references wherein selectable viewing content is determined by the system based on determined estimated viewing range of user viewing content.  All of the elements are known.  Combining the references would yield the instant claims wherein personalized guide of selectable content is presented to user based on user history of range of content likely to be viewed by the user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/           Supervisory Patent Examiner, Art Unit 2424